Colden, J.
The petitioners, Michael J. Mastantuono and Florence H. Casey, seek to have filed, their petition to run in the primary of August 10, 1943, for members of the Republican County Committee of Nassau County in the 148th Election District of the Town of Hempstead. Upon objections filed with the Board of Elections their petition was rejected upon the ground that there were two sheets to the petition, each containing twenty names, but the authenticating witness stated that there were forty names on each sheet.
Under the authorities it would seem that the failure of the authenticating witness to specify the exact number of signatures authenticated on each sheet constitutes a material omission which renders the whole petition void because of the opportunity for fraud that is presented. (Matter of Gulden, Supreme Court, New York County, N. Y. L. J. Nov. 2, 1934, p. 1604; Matter of Springer, N. Y. L. J. Sept. 6, 1934, p. 647, affd. 242 App. Div. 726.) This is so particularly where, as here, the *667numeral “ 40 ” was inserted on both sheets of the petition in ink different in color from that of the remaining handwriting of the affidavit and apparently in a different handwriting, and on one sheet over a number which had been eradicated with ink eradicator. Both applications are accordingly dismissed. Submit orders.